United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Edmonton, Alberta, Canada, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1458
Issued: December 19, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By letter received on June 4, 2011, appellant filed an application for review of the Office
of Workers’ Compensation Programs’ (OWCP) May 23, 2011 merit decision denying his
occupational disease claim. The appeal was docketed as No. 12-1458. After considering the
evidence of record, the Board finds this case is not in posture for a decision.
The present appeal involves appellant’s April 16, 2011 occupational disease claim (No.
xxxxxx549), in which he alleged that he developed migraine headaches, sinus pain, dizziness and
nausea due to employment-related exposure to toxic fumes in the workplace. Appellant also
alleged that he sustained a shoulder injury as a result of repetitive fingerprinting activities. In a
decision dated May 23, 2011, OWCP denied his claim on the grounds that he had not established
that he had experienced the employment-related events as alleged.
The record indicates that appellant has filed similar occupational disease claims based on
employment-related exposure to toxic fumes, including: a December 21, 2008 claim (No.
xxxxxx995), which was accepted for acute episodic allergic bilateral conjunctivitis/rhinitis; a
November 27, 2007 claim (No. xxxxxx846), which he states was accepted by OWCP; a pending
May 18, 2011 occupational disease claim (No. xxxxxx270), in which he alleged that he
developed occupational asthma and allergic rhinitis due to employment-related exposure to jet
and diesel fumes, dust and toxins; and a November 18, 2010 occupational disease claim (No.

xxxxxx576), in which he alleged that he developed severe sinus headaches, breathing difficulties
and nausea due to employment-related exposure to jet and diesel fumes, dust and toxins. In an
April 1, 2011 occupational disease claim (No. xxxxxx385), appellant alleged that he sustained a
shoulder injury as a result of repetitive fingerprinting activities. The record in the instant case,
however, does not contain any evidence relating to the development of these prior claims.
In its May 23, 2011 decision, OWCP denied appellant’s claim in the instant case, without
addressing factual and medical evidence submitted in conjunction with appellant’s prior claims.
As the allegations contained in File Nos. xxxxxx995, xxxxxx846, xxxxxxx576 and xxxxxx270
relating to his exposure to toxic fumes are substantially the same as those contained in the instant
case (File No. xxxxxx549), the medical evidence contained in those files will necessarily bear
directly on his claim for compensation in File No. xxxxxx549. Additionally, as the allegations
contained in File No. xxxxxx385 relating to appellant’s claimed shoulder injury are substantially
the same as those contained in the instant case (File No. xxxxxx549), the factual and medical
evidence contained in File No. xxxxxx385 will necessarily bear directly on his claim for
compensation in File No. xxxxxx549. Because it is essential for the Board to review the medical
evidence contained in File Nos. xxxxxx995, xxxxxx846, xxxxxx576, xxxxxx385 and xxxxxx270
in order to render a full and fair adjudication of the present appeal, this case will be remanded for
OWCP to consolidate case file numbers xxxxxxx995, xxxxxx846, xxxxxxx576, xxxxxx385,
xxxxxx270 and xxxxxx549. Reconstruction of the record will be followed by a de novo decision
on the merits of the claim, in order to protect appellant’s appeal rights.1

1

In File No. xxxxxx270, appellant appealed a July 29, 2011 merit decision denying his occupational disease
claim. In File No. xxxxxxx576, appellant appealed nonmerit decisions dated May 19 and September 29, 2011
denying his request for an oral hearing and his request for reconsideration.

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 23, 2011 decision be set aside and the case remanded for further development consistent
with this order.2
Issued: December 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

The Board notes that appellant requested oral argument before the Board. Pursuant to 20 C.F.R. § 501.5(a), oral
argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In light of the Board’s ruling, oral
argument is not appropriate in this case. Therefore, appellant’s request for oral argument is denied.

3

